CABECEIVED Doc. #: 1 Filed: 05/25/21 Page: 1 of 8 PagelD #: 1

UNITED STATES DISTRICT COURT FOR
MAY 9.4 2021 THE EASTERN DISTRICT OF MISSOURI

DIVISION
BY MAIL

Beralek T. Beowa Complaint for a Civil Case

(Write the full name of each plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit in
ihe space above, please write “see
attached” in the space and attach an
additional page with the full list of
names.)

Case No.
fto be assigned by Clerk af
District Court)

Plaintiff requests trial by jury:

x] Yes [| No

Ve

Charisse M. Hill, Natasha
McKhee, Philip Dennis,
Nancy Emmel, Joan Gilmer,
Connie Hood

(Write the full name of each defendant.
The caption must include the names of
all of the parties. Fed. R. Civ. P. 10(a),
Merely listing one party and writing “et
al.” is insufficient. Attach additional
sheets if necessary.)

ee eee ee a ee ee ae

CIVIL COMPLAINT
NOTICE:

Federal Rute of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public aecess to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the vear of au individual's birth, a minor’s initials, and the
last jour digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
Statements, or any other materials to the Clerk's Office with this camplaint.

in order for your complaint to be filed, it must be accompanied by the $400.00 filing fee or an
application to proceed without prepaying fees or costs.
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 2 of 8 PagelD #: 2

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name Derrick T. Brown
Street Address 7555 W. Amherst Ave, PO Box 27988
City and County pete! SSRGCSCn ss op

State and Zip Code Colorado 80227 -

Telephone Number 729 347 2747
E-mail Address. 4 _brownderrick@e@gmail com

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation, For

an individual defendant, include the person's job or title (if known). Attach additional
pages if needed.

Defendant No. |

Charisse M Hill

 

 

Name
Job or Title Mom
Strect Address 231 S. Bemiston Ave, Suite 1111

City and County Clayton, St. Louis

State and Zip Code Missouri 63105

Telephone Number 314-725-7901

Baal Ades  Shyeamygervich law. com

 

 

(if more than one defendant is named in the complaint, attach an additional
page providing the same information for each additional defendant. ff you are
suing for violation of your civil righis, you must state whether you are suing
each defendant in an official capacity, individual capacity, er both.)
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 3 of 8 PagelD #: 3

2(A) Defendants
Natasha McKhee

Grandma

2315S. Bemiston Ave, Suite 1111
Clayton, St Louis

Missouri 63105

Philip Dennis

Lawyer — 314-371-7300
5340 Delmar Blvd #101

St. Louis

Missouri 63112

Nancy Emme!

Guardian Ad Litem — 314-615-7041
105 S. Central Ave

St. Louis

Missouri 63105

Connie Hood

Lawyer — 314-615-7041

105 S. Central Ave

St. Louis

Missouri 63105

Joan Gilmer

Court Clerk — 314-615-7041
105 S. Central Ave

St. Louis

Missouri 63105
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 4 of 8 PagelD #: 4

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power}. Generally, only three
types of cases can be heard in federal court. Provide the information for this case.
(Include all information that applies to your case)

A. Federal question
List the specific federal statutes, federal treaties, and/or provisions of the United States

Constitution that are at issue in this case.

Contract Fraud, Collusion, Violation of Title 18 Section
242, Missouri Law 565.153 Violation, Extortion, Fifth
Amendment Violation, Breach of Contract, Intentional
Interference with Visitation Rights, Intentional Infliction
of Emotional Stress

B. Suit against the Federal Government, a federal official, or federal agency

List the federal officials or federal agencies invelved, if any.

Cc. Diversity of Citizenship

‘These are cases in which a citizen of one State sues a citizen of another State or nation,
and the amount at stake is more than $75,000. In a diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

l. The Plaintiff(s)

The plaintiff, (nate) Derrick T. Brown ___, isacitizen of the
State of (ame) Colorado

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)
 

Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 5 of 8 PagelD #: 5
Bo The Defendant(s)

If the defendant is an individual

The defendant, (ene) Charisse M Hill , is a citizen

of the State of (name) Missouri Or is a citizen

 

of (fereign nation)

 

If the defendant is a corporation

 

The defendant, (name) _.
is incorporated under the laws of the State of (name)

, and has its principal place of

 

business in the State of (nante) Or

 

is incorporated under the laws of the State of (foreign nation)

, and has its principal place

 

of business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3: The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
owes or the amount at stake----is more than $75,000, not counting interest and
costs of court, because (explain):

The time that has been stolen from my family can not
be replaced by the court of the defendants. The
damages will echoe generations.
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 6 of 8 PagelD #: 6

4(A) The Defendants

1. The defendant Natasha McKhee is a citizen of the state of Missouri.

2. The defendant Philip Dennis is incorporated under the laws of the state of
Missouri and has its principal place of business in the state of Missouri.

3. The defendant Nancy Emmel is incorporated under the laws of the state of
Missouri and has its principal place of business in the state of Missouri.

4, The defendant Connie Hood is incorporated under the laws of the state of
Missouri and has its principal place of business in the state of Missouri.

5. The defendant Joan Gilmer is a citizen of the state of Missouri.
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 7 of 8 PagelD #: 7

Ill. Statement of Claim

‘Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

What happened to you?

When did it happen?

Where did it happen?

What injuries did you suffer?

What did each defendant personally do, or fail to do, to harm you?

vk YN

Charisse M. Hill, Natasha McKhee, Philip Dennis, Nancy Emmel,
Joan Gilmer, Connie Hood.

1.All defendants have participated in fraud, kidnapping,
deprivation of my rights, extortion, perjury.

2.It happened over 10 years ago and is still happening today.
3.It happened in St. Louis family court.
4,Parental Alienation, phyiscal, mental, financial distress.

5.My son and I have been a victim of St Louis County kids for
cash scam. The courts and the lawyers in this case colluded
against me during my fraudulent family hearings. Forced with
the threats of violence from courts and lawyers to extort money
from my family and Deprived of Due Process under the color of
law. Forced to sign fraudulent paperwork that was not and will
not be enforced unless it involves terrorizing me as a
custodial parent. Charisse M Hill and Natasha McKhee have been
allowed to commit perjury and kidnapping of my son. Entered
into verbal and written contracts that Charisse M Hill knew
that she would not uphold. Charisse M Hill has violated
Missouri state law 565.153 among others.

IV. Relief

» State briefly and precisely what damages or other relief you want from the Court. Do
not make legal arguments.

$25,000,000
Case: 4:21-cv-00601-CDP Doc. #: 1 Filed: 05/25/21 Page: 8 of 8 PagelD #: 8

Do you claim the wrongs alleged in your complaint are continuing to occur now?

Yes Xx] No [|

Do you claim actual damages for the acts alleged in your complaint?

Yes x] No []

Do you claim punitive monetary damages?

ves DX] No [F]

{f you indicated that you claim actual damages or punitive monetary damages, state the
amounts claimed and the reasons you claim you are entitled to recover these damages.

$25,000, 000

I have been an victim of fraud from multiple levels and
the damage than has been done to my family can not be
replaced.

Vs Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, infortnation, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

L agree to provide the Clerk’s Office with any changes to my address where case-related

papers may be served. I understand that my failure to keep a current address on file with
the Clerk’s Office may result in the dismissal of my case.

] declare under penalty of perjury that the foregoing is true and correct.

Signed this _ 20 day of ____ __May ,20 21

Signature of Plaintiff{s) OBZ.

 

6
